DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-18 in the reply filed on 11/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant’s argument that there is no serious search burden on the examiner is considered a broad allegation that the requirement is in error.  See MPEP818.01(a).  There is no distinct or specific supposed errors on the restriction alleged by the applicant. 
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-11, 13-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braathen (U.S. 10,273,665).
Braathen discloses a plumbing manifold system, comprising: a manifold (fig. 8, the internal components) configured to attach to at least one supply line and at least one distribution line (at least capable of attaching to supply and distribution lines, but see also fig. 8), and a base (the structure of the body 1) configured to mount to at least one framing element of a building (is at least capable of being mounted, but see also col. 3, ll. 11-21) and to organize the at least one distribution line, wherein the manifold is configured to attach to the base (fig. 8), wherein the base includes at least one set of corresponding passageways for the at least one distribution line (the openings for the pipes in the upper surface and the openings in the lower surface in fig. 8, see also the areas of 10 and 11 in fig. 2), and wherein the at least one distribution line passes through the at least one set of corresponding passageways when the at least one distribution line is attached to the manifold (fig. 8, see the rightmost two lines that connect and extend through the top surface and corresponding openings in the bottom surface, with one line curving from right to left and crossing over the straight vertically extending line).
Regarding claim 2, Braathen further discloses wherein the base has at least one side portion (the bottom side and/or the top side) and each corresponding passageway of the at least one set of corresponding passageways is located on the at least one side portion (each corresponding passageway of the at least one set of passageways opens on the top side and bottom side, with the set including a passageway opening on the top and a passageway opening on the bottom, each corresponding passageway of the set is located on the top side portion (at least one side portion) and the bottom side portion).
Regarding claim 4, Braathen further discloses wherein the at least one set of corresponding passageways are horizontally offset on the base (see the rightmost passageway at the top with the line that curves from right to left in fig. 8, as the line curves then extends out the bottom, the upper passageway is offset horizontally from the lower passageway).
Regarding claim 5, Braathen further discloses wherein the at least one set of corresponding passages for the at least one distribution line are vertically offset on the base (as one passageway is on the top of the housing and one passageway is on the bottom).
Regarding claim 7, Braathen further discloses wherein the manifold is attached to a removeable panel of the base (4).
Regarding claim 8, Braathen further discloses wherein a cavity (the open space where the fluid components are located in fig. 8) is present behind the removeable panel.
Regarding claim 9, Braathen further discloses wherein at least a portion of a length of the at least one distribution line is disposed within the cavity when the at least one distribution line is attached to the manifold and when the at least one distribution line passes through the at least one set of corresponding passageways (see the rightmost passageway at the top with the line that curves from right to left in fig. 8, this is passes through a passageway at the top and a passageway at the bottom, forming a corresponding set).
Regarding claim 10, Braathen discloses a plumbing manifold mount apparatus, comprising: a base (the structure of the body 1) configured to receive a plumbing manifold (at least is capable of receiving a plumbing manifold, but see also fig. 8), wherein the base is configured to mount to at least one framing element of a building  (is at least capable of being mounted, but see also col. 3, ll. 11-21), wherein the plumbing manifold is configured to attach to at least one supply line and at least one distribution line (at least capable of attaching to supply and distribution lines, but see also fig. 8), and wherein the base has at least one set of corresponding passageways configured for passage of the at least one distribution line when the at least one distribution line is attached to the plumbing manifold (the openings for the pipes in the upper surface and the openings in the lower surface in fig. 8, see also the areas of 10 and 11 in fig. 2).
Regarding claim 11, Braathen further discloses wherein the base has at least one side portion (the bottom side and/or the top side) and each corresponding passageway of the at least one set of corresponding passageways is located on the at least one side portion (each corresponding passageway of the at least one set of passageways opens on the top side and bottom side, with the set including a passageway opening on the top and a passageway opening on the bottom, each corresponding passageway of the set is located on the top side portion (at least one side portion) and the bottom side portion).
Regarding claim 13, Braathen further discloses wherein the at least one set of corresponding passageways are horizontally offset on the base (see the rightmost passageway at the top with the line that curves from right to left in fig. 8, as the line curves then extends out the bottom, the upper passageway is offset horizontally from the lower passageway).
Regarding claim 14, Braathen further discloses wherein the at least one set of corresponding passages for the at least one distribution line are vertically offset on the base (as one passageway is on the top of the housing and one passageway is on the bottom).
Regarding claim 16, Braathen further discloses further comprising a removeable panel of the base (4).
Regarding claim 17, Braathen further discloses wherein a cavity is present behind the removeable panel (the open space where the fluid components are located in fig. 8) is present behind the removeable panel.
Regarding claim 18, Braathen further discloses wherein at least a portion of a length of the at least one distribution line is disposed within the cavity when the at least one distribution line is attached to the manifold and when the at least one distribution line passes through the at least one set of corresponding passageways (see the rightmost passageway at the top with the line that curves from right to left in fig. 8, this is passes through a passageway at the top and a passageway at the bottom, forming a corresponding set).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braathen in view of Carpenter (U.S. 11,060,623).
Regarding claims 3 and 12, Braathen discloses the claimed invention and further discloses the base having a left and right side portion (for instance the left and right sides in fig. 8).  
Braathen does not appear to disclose the passageways including at least one right set of corresponding passageways on the right side portion at least one left set of corresponding passageways on the left side portion.
Carpenter teaches it was known to have a fluid manifold within a mounting housing  with passageways that are located on the left and right sides of the housing (fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the passageways of Braathen by having them be located on the left and right sides of the base as taught by Carpenter in order to have a functionally equivalent structure but allows for the pipes to be connected on the left and right sides of the housing if so desired by a user, especially to free up vertical space around the base and since it has been held that a rearrangement of parts has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.

Allowable Subject Matter
Claims  6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Protector IP As (WO 2020/242321) discloses a manifold within a housing with the manifold having fluid ports that are both vertically and horizontally offset from each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753